Case 1:20-cv-21553-MGC Document 81-8 Entered on FLSD Docket 05/05/2020 Page 1 of 3




                            Ex. G
Case 1:20-cv-21553-MGC Document 81-8 Entered on FLSD Docket 05/05/2020 Page 2 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

           Petitioners-Plaintiffs, on behalf of
           themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/

                  DECLARATION OF ANDREA MONTAVON-MCKILLIP

           I, Andrea Montavon-McKillip, declare under the penalty of perjury that the
   following is true and correct:
        1. My name is Andrea Montavon-McKillip and I am one of the counsel for the named
           Plaintiffs and the putative Class members in this case. I submit this Declaration in
           support of the motion to certify class.
        2. I am a Supervising Attorney in the Immigration Unit of Legal Aid Service of
           Broward County (LASBC), a non-profit legal services organization location in
           Plantation, Florida. LASBC was founded in 1973 as a non-governmental 501(c)(3)
           non-profit organization serving the low-income residents of Broward County. Its
           mission is to provide high quality free civil legal advice, representation, and
           education to the poor of Broward County so as to improve the lifestyle and living
           conditions of the low income community and to encourage self sufficiency.
        3. LASBC has been involved in many federal and state class action lawsuits on behalf
           of Broward County residents, and has dedicated resources to becoming familiar with
           the relevant laws and procedures. Some of the federal class action lawsuits litigated
           by LASBC include: Ward v. Downtown Development Authority, 786 F.2d 1526 (11th
           Cir. 1986); Kingston Square v. Tuskegee Gardens, 1994 WL 808074 (S.D. Fla. 1994);
           City of Fort Lauderdale v. Scott, 2011 WL 3157206 (S.D. Fla. 2011).
Case 1:20-cv-21553-MGC Document 81-8 Entered on FLSD Docket 05/05/2020 Page 3 of 3



      4. LASBC-Immigration was recently awarded funding to address the problems of
         expanded and lengthy detention and family separation of Broward County
         immigrant and mixed immigration status families, due to Immigration and Customs
         Enforcement’s increase in enforcement and detention and Florida’s recent law,
         SB168, requiring local law enforcement cooperation with ICE.
      5. I am a 2002 graduate of the University of Arizona James E. Rogers College of Law I
         am licensed to practice in the States of Florida (2008) and Illinois (2002), and I am
         Board Certified in Immigration and Nationality Law by the Florida Bar. I am
         admitted to the U.S. District Courts for the Southern and Middle Districts of Florida,
         and the Eleventh Circuit Court of Appeals. I am a former Vice President and board
         member of the South Florida chapter of the American Immigration Lawyers
         Association (AILA).
      6. I worked for the State Appellate Defender in Chicago, Illinois, from 2003 to 2007.
         From 2007 to 2017, I practiced immigration law in private practice in Florida. As of
         2017, I joined LASBC as the Supervising Attorney for the Immigration Unit, which
         has grown from a staff of 3 to a staff of 10 under my direction.
      7. I have 17 years of experience in the fields of immigration and appellate law. I was
         class counsel on a recent class action lawsuit raising similar issues. See Ibrahim v.
         Acosta, 2018 WL 582520 (S.D. Fla. Jan. 26, 2018). I have litigated several actions,
         including petitions for writ of habeas corpus, before the U.S. District Courts and on
         appeal before the Eleventh Circuit Court of Appeals. I have also litigated several
         petitions for review of immigration agency decisions before the Eleventh Circuit
         Court of Appeals.
      Dated: May 3, 2020                      Respectfully submitted,
                                              /s Andrea Montavon-McKillip
                                              Andrea Montavon-McKillip
                                              Fla. Bar No. 56401
                                              Legal Aid Service of Broward County, Inc.
                                              491 North State Road 7
                                              Plantation, Florida 33317
                                              Tel. (954) 736-2493
                                              Fax (954) 736-2484
                                              amontavon@legalaid.org

                                              Counsel for Petitioners/Plaintiffs
